                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


NICHOLAS A. JOHNSON,
  on behalf of himself and
  all others similarly situated,

               Plaintiff,
                                                               Case No. 18-CV-462
      v.

NATIONAL TECHNOLOGIES, INC.,

               Defendant.


ORDER GRANTING JOINT MOTION FOR FINAL APPROVAL OF SETTLEMENT
    AND APPROVING PLAINTIFF’S PETITION FOR ATTORNEY FEES



      WHEREAS, the Court has previously preliminarily approved the parties’

Settlement Agreement, ECF No. 31-1, has reviewed the Joint Motion for Final

Approval of Settlement, ECF No. 53, has reviewed the Petition for Approval of

Attorneys’ Fees and Costs filed by Plaintiff’s counsel, ECF No. 44, and has held a

fairness hearing regarding the same on July 11, 2019:

      NOW, THEREFORE, IT IS HEREBY ORDERED:

      1. The Settlement Agreement is approved as fair, reasonable, and adequate

as it applies to the named plaintiff (Nicholas A. Johnson), the remaining members

of the Wisconsin Class, and the Opt-In members of the FLSA Collective;

      2. The Settlement Agreement is declared to be binding on Defendant, Mr.

Johnson, the remaining members of Wisconsin Class, and the Opt-In members of

the FLSA Collective;

                                          1

           Case 2:18-cv-00462-DEJ Filed 07/12/19 Page 1 of 3 Document 57
      3. The released claims are DISMISSED with prejudice and Mr. Johnson,

all remaining members of the Wisconsin Class, and the Opt-In members of the

FLSA Collective are permanently barred from filing or prosecuting against

Defendant any claims according to the applicable releases described in the

Settlement Agreement.

      4. The claims of Class and Collective members who do not participate in the

Lawsuit are DISMISSED without prejudice;

      5. Defendant and any of its affiliates, predecessors, successors, past present

and future officers, directors, agents, members, managers, partners, attorneys,

executors, employee benefit plans, insurers, assigns, and other representatives are

forever released and discharged by Mr. Johnson and all participating members of

the Wisconsin Class or FLSA Collective of and from any and all federal and state

wage and hour claims that were asserted or reasonably could have been asserted in

this matter, as of the date of the Order Granting Joint Motion For Final Approval

Of Settlement;

      6. Class Counsel’s request for an award of attorneys’ fees in an amount not to

exceed $105,662.49 is APPROVED, and the service award to Mr. Johnson in the

amount of $8,500 is APPROVED;

      7. Class Counsel’s current hourly rates of $400.00 for attorneys James A.

Walcheske, Scott S. Luzi, and David M. Potteiger and current hourly rate of $325.00

for attorney Matthew J. Tobin are APPROVED; and




                                         2

        Case 2:18-cv-00462-DEJ Filed 07/12/19 Page 2 of 3 Document 57
      8. Defendant and any of its affiliates, predecessors, successors, past present

and future officers, directors, agents, members, managers, partners, attorneys,

executors, employee benefit plans, insurers, assigns and other representatives are

forever released and discharged by Johnson of and from any and all claims known

or which reasonably should have been known by Mr. Johnson based on any fact or

occurrence on or before the date of the Order Granting Joint Motion For Final

Approval Of Settlement.

      Dated at Milwaukee, Wisconsin, this 12th day of July, 2019.

                                              BY THE COURT:


                                             s/ David E. Jones
                                             DAVID E. JONES
                                             United States Magistrate Judge




                                         3

        Case 2:18-cv-00462-DEJ Filed 07/12/19 Page 3 of 3 Document 57
